WRIT of mandamus to the contracting board to compel them to award a contract to the relator to do certain work upon the Champlain canal, in accordance with proposals put in by the relator for performing such, under an advertisement by said board for proposals for doing the same, the relator claiming that the proposals made by him were the lowest and most advantageous to the State tendered to the board, and that he was entitled to a contract for the performance, c. The proposals of the relator were rejected by the board as being deceptive and fraudulent, and thereupon the relator applied to the Supreme Court for a writ of mandamus. The Special Term granted the writ, but on appeal its order was reversed by the General Term, and the relator appealed to this court.
HELD, that the law had committed to the judgment of the contracting board the decision of the question as to what bids were most advantageous to the State; and that the legislature had given them full authority, whenever in their opinion proposals made were excessive and disadvantageous to the State, to decline them.
That the only restriction upon the board was, that when they contracted, c., it should be with the lowest bidder. That this did not imply that the lowest bidder could invoke the powers of the court to compel the board to enter into a contract with him. The judgment of the General Term affirmed, and the writ refused. *Page 383